DETAILED ACTION

Allowable Subject Matter
Claim 1 is allowed. Claims 2-17 are allowed based on their dependency on claim 1.
The following is an examiner’s statement of reasons for allowance: 
In response to the Patent Trial and Appeal Board (PTAB) decision dated 11/3/2020, the combination of Taniguchi, Yamane and Honma fail to teach the molding material for a multi-layered structure as defined in claim 1. In particular, the decision stated that the combination of Yamane and Taniguchi is improper such that one of ordinary skill in the art would not have utilized the cold pressing methods of Taniguchi with the thermosetting resins of Yamane. As such, claim 1 is allowable over the cited prior art of Taniguchi, Yamane and Honma as cited in the rejection. Furthermore, claims 2-17 are allowable over the prior art in view of their dependency from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783